Opinion by
Johnson, J.
At the trial it was stipulated that the merchandise, issues, and facts herein are similar in all material respects to those involved in United States v. Browne Vintners & Co., Inc. (34 C. C. P. A. 112, C. A. D. 351) and that the case of spirits reported by the inspector as manifested, not found, in each entry covered by the protests, was not in fact received by the importers. In accordance with stipulation of counsel and following the decision cited it was held that duty and internal revenue tax are not assessable upon such portions of the merchandise as were reported by the inspector as manifested, not found. The protests were sustained to this extent.